DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-28 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claims 15 and 28 are objected to because of the following informalities:  
For claim 15, the limitation “a selected_subject” should read “a selected subject”.
For claim 28, on line 8, the limitation “the user input” should read “a user input”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user input device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the image sensors” is unclear. It is unclear if the image sensors are separate from the surgical camera. Additionally, the limitation lacks antecedent basis. Claims 2-27 are rejected due to their dependency on claim 1.
Regarding claims 20-21, the limitation “an image sensor” lacks antecedent basis and is unclear with regard to the claim 1 (i.e. “a surgical camera” and “the image sensors”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 10-18, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi (US 2006/0203087).
Regarding claim 1, Kawanishi discloses a medical imaging system comprising: a surgical camera (11, figure 1) configured to capture an image of a selected subject, wherein each image is mapped to a corresponding portion of the selected subject (video signals of an observation image [0016]); a user input device (this element is interpreted under 35 USC 112f as a keypad, keyboard, mouse or pointing device, touchscreen interface or other user interface | 38, figure 1) configured to accept input from a system user to select an area of interest (AOI) of the selected subject ([0020]); an image processing module (3, figure 1) comprising one or more processors (processor unit 3 [0017]), a first input (35, figure 1) coupled to receive images captured by the image sensors ([0020] | see 112b rejection above), a second input (38 to 31 to 36, figure 1) configured to receive the user input identifying an AOI ([0020]), and an output (to connectors 41-42, figure 1), the image processing module configured to select a proper subset of images that is mapped to the AOI of the selected subject (36, figure 1; [0020]) and to provide an image of the AOI captured by the selected proper subset of image sensors (see 112b rejection above) at the output ([0020]); a display monitor (21-22, figure 3) having an input coupled to the output of the image processing module to display the image of the AOI.  
Regarding claim 4, Kawanishi further discloses the image processing module is further configured to determine the image size of the image of the AOI, and to send the image of the AOI at its native image resolution if the image size of the image of the AOI is no greater than the pixel size of the display monitor ([0025]).  
Regarding claim 6, Kawanishi further discloses the surgical camera further comprises illuminating structures ([0004]).  
Regarding claim 7, Kawanishi further discloses the illumination structures comprise illumination fibers ([0016]). The examiner interpreted the illumination structures to be illumination fibers in order to guide illumination light from a light source device.   
Regarding claim 10, Kawanishi further discloses the image processing module is further configured to determine the image size of the image of the AOI, and to send the image of the AOI at its native image resolution if the image size of the image of the AOI is no greater than the pixel size of a sub-window of the display monitor ([0025]).  
Regarding claim 11, Kawanishi further discloses the display monitor comprises a plurality of display monitors (21-22, figure 1) coupled to the output of the image processing module.  
Regarding claim 12, Kawanishi further discloses the plurality of display monitors is configured to display different views of the selected subject on different monitors of the plurality of display monitors (see figure 3).  
Regarding claim 13, Kawanishi further discloses the different views comprise different AOIs of the selected subject (abstract).  
Regarding claim 14, Kawanishi further discloses the plurality of display monitors is configured as a mural of displays to allow a tiled display surface having a pixel size larger in size than that of a single display monitor (plurality of monitors [0017]), and wherein each display monitor is arranged to formulate the mural (monitors for enlarging and displaying an image of a part of the interest area of the whole image [0017]. The examiner interpreted that if multiple display monitors were to each display an image of an AOI, the pixel size will be large in size than a single display monitor displaying the whole image. Additionally, the examiner interpreted the plurality of display monitors can be arranged to formulate the mural.
Regarding claim 15, Kawanishi further discloses the mural of displays is configured with a sufficient number of displays to allow a contiguous representation of a full size image captured of a selected-subject (plurality of monitors [0017]). The examiner interpreted a plurality of monitors that display different AOIs that would allow for a contiguous representation of a full size image captured by the image sensor.
Regarding claim 16, Kawanishi further discloses the mural of displays is configured to present a contiguous representation of a full size image captured by the proper subset of captured images (abstract; [0017]). The examiner interpreted a plurality of monitors that display different AOIs that would allow for a contiguous representation of a full size image captured by the proper subset of captured images.
Regarding claim 17, Kawanishi further discloses the plurality of display monitors are configured to display different views (abstract, [0017]), different levels of magnification or different AOIs on different display monitors of the plurality of display monitors (figure 3).  
Regarding claim 18, Kawanishi further discloses the display monitors are configured to provide different sessions for different practitioners in the same or in different locations (abstract).  
Regarding claim 22, Kawanishi further discloses the surgical camera comprises an endoscope (see figure 1; abstract).  
Regarding claim 23, Kawanishi further discloses the image sensors (see 112b rejection above) are located in a camera head of an endoscope (see figure 1).  
Regarding claim 24, Kawanishi further discloses the image sensors (see 112b rejection above) are located at a distal portion of an insertion tube of an endoscope (see figure 1).  
Regarding claim 25, Kawanishi further discloses the image processing module is further configured to remove from the image obfuscations generated during a medical procedure (CDS 15, figure 1).  
Regarding claim 26, Kawanishi further discloses the user interface comprises at least one of a keyboard, touch-screen display, and pointing device (38, figure 1; operated to specific the position [0020]). The examiner interpreted the input section 38 to be an interface device that allows specifying a position, like a pointing device.
Regarding claim 27, Kawanishi further discloses images received by the image processing module are images received in real-time (from CCD 11, figure 1) from the surgical camera or images received in non-real-time from storage.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi (US 2006/0203087) as applied to claim 1 above, and further in view of Kazami (US 2005/0225659).
Regarding claim 2, Kawanishi discloses all of the features in the current invention as shown above for claim 1. Kawanishi is silent regarding the image processing module is further configured to determine a pixel size of the display monitor and to apply data compression at a first compression rate to reduce an image size of the captured image of the selected subject to a size that is no greater than the resolution of the display monitor.  
Kazami teaches an electronic camera with an image processing unit (6, figure 1; [0034]) that compresses image data and stores it in a volatile storage device (10, figure 1; [0035]). The image is then displayed on the display unit (8, figure 1). When a mega-pixel image-capturing element (4, figure 1) having a million or more pixels is used, the compression rate for image data for display can be increased in order to increase the number of images that are recorded in the image recording area within the volatile storage device (10, figure 1; [0042]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the image processing module of Kawanishi with the image processing unit (6, figure 1; Kazami) as taught by Kazami. Doing so would allow for compression of an image with a large number of pixels to be displayed on a display unit with a smaller number of pixels ([0042]; Kazami). The modified system would have the image processing module is further configured to determine a pixel size of the display monitor ([0040]; Kawanishi) and to apply data compression at a first compression rate to reduce an image size of the captured image of the selected subject to a size that is no greater than the resolution of the display monitor ([0042]; Kazami).  
Regarding claim 3, Kawanishi and Kazami further disclose the image processing module is further configured to determine the image size of the image of the AOI ([0040]; Kawanishi), and to apply data compression at a second compression rate to reduce an image size of the image of the AOI to a size that is no greater than the pixel size of the display monitor ([0042]; Kazami), wherein the second compression rate is less than the first compression rate ([0042]).  
Regarding claim 8, Kawanishi further discloses the image processing module is further configured to determine a pixel size of a sub-window of the display monitor ([0040]).  Kawanishi is silent regarding the image processing module is configured to apply data compression at a first compression rate to reduce an image size of the captured image of the selected subject to a size that is no greater than the resolution of the display monitor.  
Kazami teaches an electronic camera with an image processing unit (6, figure 1; [0034]) that compresses image data and stores it in a volatile storage device (10, figure 1; [0035]). The image is then displayed on the display unit (8, figure 1). When a mega-pixel image-capturing element (4, figure 1) having a million or more pixels is used, the compression rate for image data for display can be increased in order to increase the number of images that are recorded in the image recording area within the volatile storage device (10, figure 1; [0042]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the image processing module of Kawanishi with the image processing unit (6, figure 1; Kazami) as taught by Kazami. Doing so would allow for compression of an image with a large number of pixels to be displayed on a display unit with a smaller number of pixels ([0042]; Kazami). The modified system is configured to apply data compression at a first compression rate to reduce an image size of the captured image of the selected subject to a size that is no greater than the resolution of the display monitor ([0042]; Kazami).  
Regarding claim 9, Kawanishi and Kazami further disclose the image processing module is further configured to determine the image size of the image of the AOI ([0040]; Kawanishi), and to apply data compression at a second compression rate to reduce an image size of the image of the AOI to a size that is no greater than the pixel size of a sub-window of the display monitor ([0042]; Kazami), wherein the second compression rate is less than the first compression rate ([0042]; Kazami). The second compression rate would be less than the first compression rate due to the image of the AOI is smaller than the whole image, from which the image of the AOI is a subset of ([0042]; Kazami).  

Claim(s) 5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi (US 2006/0203087) as applied to claim 1 above, and further in view of Schleipen (US 9,285,303).
Regarding claim 5, Kawanishi discloses all of the features in the current invention as shown above for claim 1. Kawanishi is silent regarding the proper subset of images comprises a quantity of one or more of the images that is less than the total quantity of images captured.  
Schleipen teaches a light detector with a light-sensitive detector plane onto which primary images are mapped (Col. 2, lines 5-7). The light detector comprises a plurality of sensors (Col. 1, lines 65-67; Col. 2, lines 1-3). The optical sensor device can generate high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Kawanishi with the array of image sensors as taught by Schleipen. Doing so would allow for the generation of high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17). The modified system would have the proper subset of images comprises a quantity of one or more of the images (from the plurality of sensors; Col. 1, lines 65-67; Col. 2, lines 1-3) that is less than the total quantity of images captured. The examiner interpreted the whole image would comprise a quantity of images (from the plurality of sensors in the light detector) greater than the subset of images. 
Regarding claim 19, Kawanishi discloses all of the features of the current invention as shown above for claim 1. Kawanishi is silent regarding the image sensors comprise CMOS image sensors, CCDs, or EMCCDs.  
Schleipen teaches a light detector with a light-sensitive detector plane onto which primary images are mapped (Col. 2, lines 5-7). The light detector comprises a plurality of sensors (Col. 1, lines 65-67; Col. 2, lines 1-3). The optical sensor device can generate high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Kawanishi with the array of image sensors as taught by Schleipen. Doing so would allow for the generation of high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17). The modified system would have the image sensors (Col. 1, lines 65-67; Col. 2, lines 1-3; Schleipen) comprise CMOS image sensors, CCDs (11, figure 1; Kawanishi), or EMCCDs.  
Regarding claim 20, Kawanishi discloses all of the features of the current invention as shown above for claim 1. Kawanishi is silent regarding an image sensor is of a resolution sufficient to image the biological tissue at approximately a cellular level.  
Schleipen teaches a light detector with a light-sensitive detector plane onto which primary images are mapped (Col. 2, lines 5-7). The light detector comprises a plurality of sensors (Col. 1, lines 65-67; Col. 2, lines 1-3). The optical sensor device can generate high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Kawanishi with the array of image sensors as taught by Schleipen. Doing so would allow for the generation of high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17). The modified system would have an image sensor is of a resolution sufficient to image the biological tissue at approximately a cellular level (Col. 1, lines 44-51; Schleipen).  
Regarding claim 21, Kawanishi discloses all of the features of the current invention as shown above for claim 1. Kawanishi is silent regarding an image sensor is of a resolution sufficient to allow the system user to conduct a deep dive into the image.  
Schleipen teaches a light detector with a light-sensitive detector plane onto which primary images are mapped (Col. 2, lines 5-7). The light detector comprises a plurality of sensors (Col. 1, lines 65-67; Col. 2, lines 1-3). The optical sensor device can generate high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Kawanishi with the array of image sensors as taught by Schleipen. Doing so would allow for the generation of high resolution images of the sensor regions even if they are very close to each other and extend over a wide field of view (Col. 2, lines 14-17). The modified system would have an image sensor is of a resolution (Col. 1, lines 36-39; Schleipen) sufficient to allow the system user to conduct a deep dive into the image. The modified system is capable of allowing the system user to conduct a deep dive into the image.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi (US 2006/0203087), in view of Ziberstein (US 9,107,578).
Kawanishi discloses a medical imaging system comprising: an image sensor (11, figure 1) for capturing an image of a selected subject, wherein each image is mapped to a corresponding portion of the selected subject (video signals of an observation image [0016]); a user operated pointing device (38, figure 1) for selecting an area of interest (AOI) of the selected subject ([0020]). Kawanishi is silent regarding a touchscreen device activated by a user for receiving images captured by the image sensor for capturing, for receiving the user input identifying an AOI, and selecting a proper subset of images that are mapped to the AOI of the selected subject to provide an image of the AOI captured by the selected proper subset of image for display.
Ziberstein teaches an imaging apparatus with an endoscope module (18, figure 1) with a plurality of input controls (30, figure 1) and a screen (32, figure 1). The input controls can be a keyboard, a pointing device, or a touch screen (Col. 4, lines 38-40).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Kawanishi with the touch screen device as taught by Ziberstein. Doing so is another form of user input control, similar to a keyboard and a mouse (Col. 4, lines 38-40). The modified system would have a touchscreen device (Col. 4, lines 38-40; Ziberstein; 32, figure 1) activated by a user for receiving images captured by the image sensor for capturing (35, figure 1; [0020]; Kawanishi), for receiving the user input identifying an AOI (38 to 31 to 35, figure 1; [0020]; Kawanishi), and selecting a proper subset of images that are mapped to the AOI of the selected subject to provide an image of the AOI captured by the selected proper subset of image for display ([0020]; Kawanishi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795